Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ashwat Rishi on 7 June 2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) A method of calibrating an in vivo analyte monitoring system, comprising: 
generating, by one or more processors of the in vivo analyte monitoring system, sensor data indicative of an analyte concentration level in a biofluid of a subject under the skin surface from a signal from an analyte sensor, wherein at least a portion of the analyte sensor has been positioned through a skin surface in contact with the biofluid, the signal corresponding to an analyte concentration level in the biofluid; 
displaying to the subject, on a display unit by the one or more processors, an option to select times for a subject-determined calibration schedule for obtaining a calibration sample of the subject's blood to obtain a calibration value; 
receiving, by the one or more processors, a plurality of selected times for the subject- determined calibration schedule; 
determining, by the one or more processors, if the subject-determined calibration schedule is accepted; 
displaying to the subject, on the display unit by the one or more processors, a prompt to assay a calibration sample of the subject's blood to obtain a calibration value if the subject-determined calibration is accepted and if a current time corresponds to one of the plurality of selected times; 
determining, by the one or more processors, the calibration value from the calibration sample if the subject-determined calibration is accepted and if a current time corresponds to one of the plurality of selected times; 
correlating, by the one or more processors, the calibration value to at least one of the signals from the sensor if the subject-determined calibration is accepted and if a current time corresponds to one of the plurality of selected times; 
calibrating, by the one or more processors, the sensor data using the correlation to a glucose concentration value of the subject; and2U.S. Patent Application No.: 16/152,276 Attorney Docket No. 003168.2621 
displaying, by the one or more processors, on the display unit the calibrated glucose concentration value of the subject.
Claim 11. (Currently Amended) An in vivo analyte monitoring system, comprising: 
an in vivo analyte sensor configured to generate a signal corresponding to an analyte concentration level in a biofluid of a subject under the skin surface; 
one or more processors; and 
a memory storing instructions which, when executed by the one or more processors, causes the one or more processors to: 
generate, by the one or more processors, sensor data indicative of an analyte concentration level in the biofluid of a subject from the signal, 
display to the subject, on a display unit by the one or more processors, an option to select times for a subject-determined calibration schedule for obtaining a calibration sample of the subject's blood to obtain a calibration value, 
receive, by the one or more processors, a plurality of selected times for the subject-determined calibration schedule; 
determine, by the one or more processors, if the subject-determined calibration is accepted;
display to the subject, on the display unit by the one or more processors, a prompt to assay a calibration sample of the subject's blood to obtain a calibration value if calibration is accepted and if a current time corresponds to one of the plurality of selected times;
determine, by the one or more processors, the calibration value from the calibration sample if the subject-determined calibration is accepted and if a current time corresponds to one of the plurality of selected times;
correlate, by the one or more processors, the calibration value to at least one of the signals from the sensor if the subject-determined calibration is accepted and if a current time corresponds to one of the plurality of selected times; 
calibrate, by the one or more processors, the sensor data using the correlation to a glucose concentration value of the subject; and 4U.S. Patent Application No.: 16/152,276 Attorney Docket No. 003168.2621 
display, by the one or more processors, on the display unit the calibrated glucose concentration value of the subject.

The claims have been amended as above to clarify when the steps take place.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the invention of claims 1-3, 5-10, 11-13, 15-19, 23, and 24, including, inter-alia, receiving input of a plurality of selected times for a subject-determined calibration schedule for obtaining a calibration sample of the subject’s blood to obtain a calibration value, determining if the schedule is accepted, displaying a prompt to assay a calibration sample if the schedule is accepted and a current time corresponds to one of the selected times, determining the calibration value from the calibration sample, correlating it with sensor data indicative of an analyte concentration level in a biofluid, and calibrating the sensor data using the correlation to result in a glucose concentration value, in combination with all other limitations in the claims. 
Hoss, discussed in previous Office Actions, calls for providing prompts to a user to obtain calibration samples according to a schedule, but does not call for that schedule to be selected by the user and found acceptable by the system. The FreeStyle Tracker system generally allows a user to set a calibration schedule, as also discussed in prior Office Actions, but does not include an evaluation of acceptability of the schedule.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The Examiner notes that the rejections under 101 have also been withdrawn in light of the amendments to the claims, particularly in light of the use of calibration, which amounts to significantly more than the abstract idea because it integrates the results of the analysis into a specific and tangible method that result in the method moving from abstract scientific principle to specific application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791